Title: General Orders, 31 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octor 31st 1775.
Parole Cambridge.Countersign Dedham.


As many Officers, and others, have begun to inlist men for the Continental Army, without Orders from Head Quarters; The General desires, that an immediate Stop be put thereto; that the inlistments be return’d; and that no person for the future, presume to interfere in this matter, ’till there is a proper

establishment of Officers, and those Officers authorised and instructed in what manner to proceed. Commissions in the new Army are not intended merely for those, who can inlist the most men; but for such Gentlemen as are most likely to deserve them. The General would therefore, not have it even supposed, nor our Enemies encouraged to believe, that there is a Man in this army (except a few under particular circumstances) who will require to be twice asked to do what his Honour, his personal Liberty, the Welfare of his country, and the Safety of his Family so loudly demand of him: When motives powerful as these, conspire to call Men into service, and when that service is rewarded with higher pay, than private Soldiers ever yet met with in any former war: The General cannot, nor will not (until he is convinced to the contrary) harbour so despicable an Opinion of their understanding, and zeal for the cause, as to believe they will desert it. As the Congress have been at so much pains to buy Goods, to cloath the Army, and the Quarter Master General, at great trouble to collect, upon the best terms he can, such Articles as are wanting for this purpose, he is directed to reserve those goods for those brave Soldiers, who are determin’d to stand forth in defence of their Country another year; and that he may be able to distinguish these, from such as mean to quit the Service, at the end of their present engagement, he will be furnished with the Inlistments—Any person therefore (Negroes excepted, which the Congress do not incline to inlist again) coming with a proper Order and will subscribe the Inlistment, shall be immediately supplied. That every non Commissioned Officer & Soldier may know upon what Terms it is he engages, he is hereby inform’d—That he is to be paid by the Kalender Month, at the present Rates; to wit. Forty eight Shillings to the Serjeants, Forty-four to the Corporals, Drums & Fifes, and Forty to the privates, which pay it is expected will be regularly distributed every Month.
That each man is to furnish his own Arms (and good ones) or, if Arms is found him he is to allow Six Shillings for the use thereof during the Campaign.
That he is to pay for his Cloathing, which will be laid in for him, upon the best terms it can be bought; to do which, a Stoppage of Ten Shillings a month, will be made, until the Cloathing is paid for.

That Two Dollars will be allowed every one of them, who brings a good Blanket of his own with him, & will have Liberty to carry it away at the end of the Campaign.
That the present allowance of provisions will be continued; And every man who inlists shall be indulged in a reasonable time, to visit his family in the Course of the winter, to be regulated in such a manner, as not to weaken the Army or injure the service.
The Quarter Master General in preparing Barracks for the Officers, is to assign one to each compleat Corps under the new establishment.
